UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2011 Commission File Number: 333-148471 NANOVIRICIDES, INC. (Exact name of Company as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Company’s telephone number, including area code) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the Company has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Company was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the Company is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares outstanding of the Company's Common Stock as of May 20, 2011 was: 142,091,333. NanoViricides, Inc. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets at March 31, 2011 (Unaudited) and June 30, 2010 3 Statements of Operations for the Three Months and Nine Months Ended March 31, 2011 and 2010 and for the Period May 12, 2005 (Inception) through March 31, 2011 (Unaudited). 4 Statements of Cash Flows for the Nine Months Ended March 31, 2011 and 2010 and for the Period May 12, 2005 (Inception) through March 31, 2011 (Unaudited). 5 Notes to the Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Changes in Securities 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Removed and Reserved 28 Item 5. Other Information 28 Item 6. Exhibits and Reports on Form 8-K 29 Signatures 30 Certifications 31 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March31,2011 (Unaudited) June30,2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Other current assets Total current assets Property and equipment, net OTHER ASSETS: Trademark, net Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accounts payable – related parties Accrued expenses Accrued payrollto officers and related payrolltax expense - Derivative Liability - TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Series A Convertible Preferred stock, $0.001 par value, 10,000,000 shares designated, 8,217,500 and 7,593,750 shares issued and outstanding, respectively Series B Convertible Preferred stock, $0.001 par value, 10,000,000 shares designated, -0- and 260,000 shares issued and outstanding, respectively - Common stock, $0.001 par value; 300,000,000 shares authorized; 141,457,703 and 133,980,411 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, For the Period May12, 2005 (Inception) through March31, Revenues $
